Case 1:18-cv-05680-LDH-SJB Document 51 Filed 10/28/19 Page 1 of 1 PageID #: 431

KAPLAN HECKER & FINK LLP                                                           350 Fifth Avenue
                                                                                          Suite 7110
                                                                                New York, NY 10118
Direct Dial: 212-763-0884                                                           (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                        www.kaplanhecker.com

                                                                                 October 28, 2019

 By CM/ECF

 The Chambers of the Honorable Judge Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

 Dear Judge Bulsara:

          I write on behalf of Defendant Moira Donegan. The parties are currently scheduled to
 appear before Your Honor at 10 am this Wednesday, November 30, at Plaintiff’s request to
 address some discovery matters in this case. However, I learned only yesterday that I am
 required to be in Los Angeles this week to argue a temporary restraining order on behalf of a
 client in another matter, and I will not be able to return to New York in time to attend our
 Wednesday conference.
        I therefore respectfully request that we adjourn the conference until next week. Plaintiff
 consents to this request, and both parties can be available at any of the following times:
 November 4 between 12 and 2 pm, November 5 between 9 and 11 am, or November 6 between 3
 and 5 pm.
        I apologize for the short notice for this request.


                                                                    Respectfully Submitted,
                                                                    /s/ Roberta A. Kaplan
                                                                    Roberta A. Kaplan, Esq.
                                                                    Kaplan Hecker & Fink LLP
